Citation Nr: 0014479	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-50 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
schizoid personality.  The Board previously remanded the case 
in July 1999 in order to give the veteran the opportunity for 
a hearing on the merits of his claim.


REMAND

The veteran testified during his June 1997 hearing before the 
RO that he receives disability benefits from the Department 
of Health and Human Services, Social Security Administration 
(SSA) for schizophrenia, with his first disability payment 
received in approximately October 1996.  However, it does not 
appear that the RO attempted to secure the SSA records in 
support of this disability.  The United States Court of 
Veteran Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter "the Court") has held that 
where evidence in support of the veteran's claim may be in 
his service record or other governmental records, the VA has 
the duty to obtain such records in order to develop fully the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

In addition, the Board notes that the October 1969 medical 
board report refers to psychological testing and 
psychotherapy, records of which are not in the claims folder.  
The Board further notes that the RO's request for service 
records, to which the National Personnel Records Center 
responded in June 1996, did not include a request for 
clinical records or otherwise specify that psychiatric 
records were sought.  Consequently, the RO should attempt to 
obtain any additional service medical records that might be 
available.

To ensure that VA has met its duty to obtain governmental 
records pertinent to this claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following actions:

1.  The RO should obtain from the SSA 
legible copies of the decision and 
records pertinent to the veteran's claim 
for disability benefits, as well as the 
medical records relied upon concerning 
that claim.

2.  The RO should request additional 
service medical records, including 
clinical records such as records of 
psychological testing and psychotherapy, 
whether related to treatment or to the 
medical board proceedings. The RO should 
also consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of additional 
service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

3.  The RO should readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder.  

4.  If the claim for service connection 
for a psychiatric disorder remains 
denied, the appellant and his 
representative should be furnished with a 
supplemental SOC and given the 
opportunity to respond thereto. The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




